DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8-13: All of the claims are dependent on claim 7, which claims the following:
wherein a gas composition in said flexible membrane, a composition of said liquid electrolyte, a thickness of said flexible membrane, a porosity of said flexible membrane, and a composition of said catalyst coating are configured for at least one of a CO2 Reduction Reaction (CO2RR), an Oxygen Reduction Reaction (ORR), an Oxygen Evolution Reaction (OER), a Hydrogen Evolution Reaction (HER), a Hydrogen Oxidation Reaction (HOR), or a Nitrogen Reduction Reaction (NRR).

The “configuration” limitations of claims 8-13 lack antecedent basis. Additionally, the scope of the term “configuration” is unclear. Does having only the specified variables (e.g. gas composition) listed in claims 8-13 meet the configuration limitation or is more required to be a configuration?

It is also unclear how these claims are limiting claim 7. Claim 7 claims reactions intended to be done with the device, which does not limit the structure of the device (see MPEP § 2114 II). Claims 8-13 are limitations further limiting the intended use (“configured for” and “the…configuration”), and it is unclear how these limitations based on reactions limit the structure of the device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murahara (US 2016/0186334 A1).

Claim 1: Murahara discloses an electrochemical gas conversion device (see e.g. abstract and Fig 32 of Murahara), comprising: 
a) a flexible membrane formed in a sack-shape (see e.g. [0075] and #1on Fig 32 of Murahara), 
wherein said membrane comprises a gas permeable and liquid-impermeable membrane (a porous water-repellant membrane, see e.g. [0075] of Murahara), 
wherein at least a portion of said flexible membrane is surrounded by a liquid electrolyte held by a housing (see e.g. #88 on Fig 32 of Murahara), 
wherein said flexible membrane comprises a gas interior (gas flows in and out of the membrane, see e.g. [0075] of Murahara); 
b) an electrically conductive catalyst coating on an exterior surface of said flexible membrane (in some embodiments, the electrode materials directly contact the membranes, see e.g. #52 or #53 and #11 on Fig 32 of Murahara), 
wherein said flexible membrane and said electrically conductive catalyst are configured as an anode or a cathode (see e.g. “+” and “-“ on Fig 32 of Murahara); and 
c) an inlet/outlet tube (see e.g. #12 on Fig 32 or #99 on Fig 45) configured to flow said gas to said interior, from said interior, or to and from said interior of said flexible membrane (see e.g. [0178] or [0188] of Murahara). 

The limitation claiming the electrically conductive catalyst is a coating is a product-by-process limitation claiming how the catalyst is brought into contact with the membrane. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Murahara discloses the resultant structure of a catalyst coating on the membrane (the membrane directly attached to the electrode, see e.g. #52 or #53 on Fig 32 and [0096] of Murahara.

Claim 2: Murahara discloses said membrane comprises a nanoporous polyethylene (PE) membrane (see e.g. [0075] of Murahara)

Claim 3: Murahara discloses said liquid electrolyte is selected from the group consisting of a potassium hydroxide (see e.g. [0098] of Murahara)

Claim 4: Murahara discloses said electrically conductive catalyst coating comprises an electrocatalysts (electrode active material that drives the reactions, see e.g. [0171] of Murahara).

Claim 7: Murahara discloses a gas composition in said flexible membrane, a composition of said liquid electrolyte, a thickness of said flexible membrane, a porosity of said flexible membrane, and a composition of said catalyst coating (see e.g. Fig 32 of Murahara). The limitation claiming these variables are “configured for at least one of a CO2 Reduction Reaction (CO2RR), an Oxygen Reduction Reaction (ORR), an Oxygen Evolution Reaction (OER), a Hydrogen Evolution Reaction (HER), a Hydrogen Oxidation Reaction (HOR), or a Nitrogen Reduction Reaction (NRR)” are intended uses/functions for the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Murahara discloses all the required structure for the device and thus a gas composition in said flexible membrane, a composition of said liquid electrolyte, a thickness of said flexible membrane, a porosity of said flexible membrane, and a composition of said catalyst coating would be configured for at least one of a CO2 Reduction Reaction (CO2RR), an Oxygen Reduction Reaction (ORR), an Oxygen Evolution Reaction (OER), a Hydrogen Evolution Reaction (HER), a Hydrogen Oxidation Reaction (HOR), or a Nitrogen Reduction Reaction (NRR). Furthermore, Murahara discloses the device is configured for OER and HER (see e.g. Fig 32 of Murahara).

Claim 8: The claim is drawn to an optional limitation of claim 7 than is an intended use (see MPEP § 2114 II). As stated above in the 35 USC 112b rejection, it is unclear what in the claim is structurally part of the device because the limitations are drawn to intended uses. Additionally, MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)’. 

Claim 9: The claim is drawn to an optional limitation of claim 7 than is an intended use (see MPEP § 2114 II). As stated above in the 35 USC 112b rejection, it is unclear what in the claim is structurally part of the device because the limitations are drawn to intended uses. Additionally, MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)’.

Claim 10: The claim is drawn to an optional limitation of claim 7 than is an intended use (see MPEP § 2114 II). As stated above in the 35 USC 112b rejection, it is unclear what in the claim is structurally part of the device because the limitations are drawn to intended uses. Additionally, MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)’.

Claim 11: The claim is drawn to an optional limitation of claim 7 than is an intended use (see MPEP § 2114 II). As stated above in the 35 USC 112b rejection, it is unclear what in the claim is structurally part of the device because the limitations are drawn to intended uses. Additionally, MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)’.

Claim 12: The claim is drawn to an optional limitation of claim 7 than is an intended use (see MPEP § 2114 II). As stated above in the 35 USC 112b rejection, it is unclear what in the claim is structurally part of the device because the limitations are drawn to intended uses. Additionally, MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)’.

Claim 13: The claim is drawn to an optional limitation of claim 7 than is an intended use (see MPEP § 2114 II). As stated above in the 35 USC 112b rejection, it is unclear what in the claim is structurally part of the device because the limitations are drawn to intended uses. Additionally, MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)’.

Claim 14: Murahara discloses that said membrane, and said housing are arranged in an array of said membranes, and an array of said housings (see e.g. Fig 43 of Murahara).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murahara. 

Claim 5: Murahara discloses said membrane further comprising a hydrophilic porous film (a porous water-repellant membrane, see e.g. [0075] of Murahara), 
wherein said hydrophilic nanoproous film is disposed to absorb said liquid electrolyte continuously from a liquid electrolyte reservoir (see e.g. [0178] of Murahara).

Murahara does not explicitly teach that film is nanoporous. However, Murahara teaches that microporous membrane having a pore diameter of 0.1 μm or less (>100 nm) has thermal stability and therefore it is suitable as a separator for a high-capacity/high-output battery (see e.g. [0009] of Murahara). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Murahara so that the pore diameter is less than 100nm because this pore size has thermal stability and therefore it is suitable as a separator for a high-capacity/high-output battery.

Claim 6: Murahara does not explicitly teach that said membrane comprises a porous membrane having pore sizes up to a 500nm pore radius. However, Murahara teaches that microporous membrane having a pore diameter of 0.1 μm or less (>100 nm) has thermal stability and therefore it is suitable as a separator for a high-capacity/high-output battery (see e.g. [0009] of Murahara). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Murahara so that the pore diameter is less than 100nm because this pore size has thermal stability and therefore it is suitable as a separator for a high-capacity/high-output battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795